ORDER
The memorandum disposition filed on July 30, 2008, is withdrawn. A replacement memorandum disposition will be filed concurrently with this order.
*40MEMORANDUM **
Antonio Marcos-Mora appeals from the 77-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1826. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Marcos-Mora contends that the district court violated Federal Rule of Criminal Procedure 32(h) by failing to give adequate notice of its intent to depart upward from the Sentencing Guidelines range. The district court announced its intention to consider the sentence increase at the beginning of the sentencing hearing and Marcos-Mora had a full opportunity to respond. We see no plain error.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.